Citation Nr: 0600371	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  95-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
back disability.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a 
right thumb disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to March 
1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision from the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, determined that new and 
material evidence had not been received sufficient to reopen 
the veteran's claims for service connection for a back 
disability and a right thumb disability.  

In August 1997, the veteran testified during a hearing held 
at the Board before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  

In March 1998, the Board remanded the issues on appeal to the 
RO.  The Board also remanded then-pending issues for service 
connection for a left knee injury and residuals of a head 
injury.  Those issues were granted by the RO, and as such, 
are no longer the subject of the Board's jurisdiction on 
appeal.  

Most recently, in March 2004, the RO issued a Supplemental 
Statement of the Case in which it continued the denial of the 
claims.  As such, the claims have been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  In a January 1978 decision, the Board denied the 
veteran's claims for service connection for a back disorder 
and residuals of a right hand injury, to include the right 
thumb.  Reconsideration of this Board decision has not been 
requested, on motion, by the veteran or his representative, 
or by the Board.

2.  In a May 1987 decision, the RO reopened the claim for 
service connection for a back disorder, but denied the claim 
on the merits.  The veteran was advised of that decision in 
June 1987, but did not initiate an appeal.  

3.  Additional evidence associated with the claims file since 
the January 1978 Board decision that denied service 
connection for a right thumb disability and the May 1987 RO 
decision that denied service connection for a back disability 
is while new, not so significant that it must be considered 
in order to fairly decide the merits of the claims.  

CONCLUSIONS OF LAW

1.  The January 1978 Board decision denying the veteran's 
claims for service connection for a right thumb disability 
and a back disorder is final.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

2.  The May 1987 RO decision that denied service connection 
for a back disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2005).  

3.  The requirements to reopen the claim for service 
connection for a back disorder have not been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).  

4.  The requirements to reopen the claim for service 
connection for a right thumb disability have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, the veteran filed his claim seeking to 
reopen service connection for a back disability and a right 
thumb disability in May 1994.  In a July 1994 letter, the 
veteran was advised of the criteria necessary to reopen 
finally denied claims.  The letter, however, did not advise 
the veteran of the relative duties of what information and 
evidence VA would assist in obtaining.  

By way of an October 2003 letter, pursuant to the VCAA, the 
RO again advised the appellant of the types of evidence that 
he needed to send to VA in order to substantiate the claim.  
In this letter, VA informed the veteran of the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to identify new and material evidence showing that a 
low back condition and right thumb disorder was incurred or 
aggravated by active duty military service.  In addition, the 
veteran was informed of the responsibility to identify, or to 
submit evidence directly to VA.  Furthermore, the RO 
specifically requested that the veteran provide it with or 
identify any other additional evidence that could help 
substantiate the claims, including complete authorizations to 
obtain VA and private medical evidence.  Finally, the letter 
advised the veteran of the evidence it had received in 
connection with the claims.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran that conformed with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the veteran's VA 
outpatient treatment records.  Additionally, the RO has 
obtained the veteran's Social Security Administration 
disability determination records.   Additionally, the veteran 
has submitted various private treatment records.  Finally, 
the veteran was afforded an opportunity to testify and set 
forth his contentions during a personal hearing.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  New and Material Evidence

The veteran contends that he injured his back during basic 
training at Fort Jackson in the spring of 1954.  He alleged 
that he injured his right thumb while engaged in competitive 
boxing in the fall of 1955.  

The veteran filed his initial claim seeking service 
connection for a back disorder and a right thumb disorder in 
November 1975.  The RO issued a decision denying the claims.  
The appellant appealed that decision to the Board.  In a 
January 1978 decision, the Board denied the claims.  

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. §§ 511(a), 7103(a), 7104(a).  Because the record 
does not reflect that the veteran or his representative, or 
the Board requested reconsideration of the January 1978 Board 
decision, the decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100.  This 
decision is the last final adjudicative action addressing the 
issue of service connection for a right thumb disability on 
any basis.  

In April 1987, the veteran submitted additional outpatient 
treatment records with respect to his claim seeking service 
connection for a back disorder.  In a May 1987 decision, the 
RO denied the claim.  The veteran was notified of the 
decision in June 1987 but did not initiate an appeal.  As 
such, the May 1987 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  This 
decision is the last final adjudicative action addressing the 
issue of service connection for a back disability on any 
basis.  

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes that the regulations implementing the VCAA includes a 
revision of 38 C.F.R. § 3.156(a).  However, the revised 
version of 38 C.F.R. § 3.156(a) is only applicable to claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  Hence, the Board will apply the 
version of 3.156(a) in effect at the time of the veteran's 
claim in May 1994 (culminating in the current appeal); that 
version can be found in the 2000 edition of Title 38 of the 
Code of Federal Regulations.].

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  If the evidence is 
determined to be both new and material, VA reopens the claim 
and evaluates the merits after ensuring that the duty to 
assist has been fulfilled.  38 C.F.R. § 3.156.

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction. That comprehends official service 
department records that presumably have been misplaced and 
have now been located and forwarded to the VA. Also included 
are corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  38 C.F.R. § 3.156(c).  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992). 

At the time of the Board's January 1978 decision, the 
veteran's service medical records were not available, and 
were presumed destroyed at a fire at the National Personnel 
Records Center in 1973.  The National Personnel Records 
Center conducted a search for other available records.  They 
indicated, however, that there were no Morning Reports that 
documented injury to the back or thumb as alleged by the 
veteran.  VA clinical records indicated that the veteran was 
involved in a motor vehicle accident in 1975 and sustained a 
back injury.  A VA examination revealed diagnoses of a 
congenital abnormality at L-5 and moderate degenerative disc 
disease.  X-rays of the right thumb showed evidence of an old 
healed fracture of the first metacarpal bone and traumatic 
and degenerative arthritis of the carpal-first metacarpal 
joint of the right hand.  The Board concluded that the first 
objective evidence of a back or right thumb disorder was not 
shown until 1975.  In addition, the Board noted that there 
was no competent evidence relating such disorders to service.  

Evidence before the RO at the time of the May 1987 decision 
included additional VA outpatient treatment records.  Those 
records note treatment for cervical pain.  A February 1986 
record noted a history of back pain since 1968.  The RO 
denied the claim, finding no evidence of treatment for a back 
disorder during service and finding that the veteran 
sustained an injury to his back several years following 
discharge from service.  

Evidence submitted since the January 1978 Board decision, as 
it pertains to the right thumb claims, and since the May 1987 
RO decision, as it pertains to the back claim includes VA and 
private treatment records, Social Security Administration 
disability records, extracts from the 11th Airborne Division, 
and photographs and testimony from the veteran.   

In these matters, among the evidence received were extracts 
from the 11th Airborne Division.  The extracts reflect that 
the veteran participated with the Army boxing team and 
traveled to different locations to compete in boxing 
competitions.  While this evidence is new, it is not material 
to the claims.  The evidence does not bear upon the question 
of whether the veteran sustained a right thumb injury during 
a boxing competition, as alleged.  

Social Security Administration records reflect that the 
veteran has been "disabled" since January 30, 1975.  On his 
claim for benefits, the veteran indicated that he was 
disabled since January 1975 when he sustained an injury to 
his head, neck and back.  A December 1976 private disability 
examination noted that the veteran injured his back in 
January 1975.  At such time, he was working as a longshoreman 
on a ship.  He fell approximately 20 feet into the hold of a 
ship and sustained injuries to his neck and head.  The Social 
Security Administration records are also new.  However, they 
are not material to the claim.  Rather, they include findings 
that an injury to the back was initially sustained after 
service.  They do not relate a current back or right thumb 
disability to service.  

Also of record are numerous VA outpatient and hospitalization 
records and private hospitalization records.  These records 
relate to treatment for knee, back, and psychiatric 
disorders.  None of the records, however, show treatment for 
a back disability or a right thumb disorder prior to 1975.  
While some VA treatment records in 2005 reference a history 
of injury during service in 1954, they appear to be a 
recitation of history as provided by the veteran.  In this 
respect, a medical evaluation that is merely a recitation of 
a veteran's self-reported and unsubstantiated history has no 
probative value.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Thus, 
the newly received private and VA treatment records are not 
new and material and do not warrant reopening the finally 
denied claim.  

Finally, the Board has considered the veteran's testimony 
during the hearing in August 1997, as well as statements he 
submitted in support of his claims.  The appellant's 
recollections and arguments were previously considered by the 
Board and the RO.  As such contentions of the veteran were 
previously considered, they are not considered new and 
material, and do not serve as a basis to reopen the finally 
denied claims.  Additionally, as a layperson without medical 
training and expertise, the veteran is not competent to 
render an opinion on a medical matter.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  
Accordingly, where, as here, resolution of the issue turns on 
a medical matter, lay statements, alone, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).]  

For the foregoing reasons, the Board finds that new and 
material evidence to reopen the claims for service connection 
for a back disability and a right thumb disability have not 
been met, and that the appeal must be denied.  As the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen the finally disallowed claims, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a back 
disability is denied.  

In the absence of new and material evidence, the application 
to reopen the claim for service connection for a right thumb 
disability is denied.  


______________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


